Citation Nr: 1448052	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-05 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to March 4, 2008 for the award of a total disability rating based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1969 to August 1971.  This included service in Vietnam from August 1969 to May 1970, and receipt of the Combat Infantryman's Badge and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  That decision granted a total disability evaluation based on individual unemployability (TDIU), and assessed an effective date of March 4, 2008.  

The Board remanded the case to afford the Veteran a Videoconference Hearing in April 2013.  In April 2014, the Veteran testified at that Videoconference Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record in Virtual VA.  The case has since been returned to the Board.  

A review of the Veterans Benefits Management System only contains records that are duplicative of those in the physical claims file.  As mentioned above, Virtual VA includes the April 2014 Videoconference Hearing transcript.  All other records therein are duplicative of those in the physical claims file.  


FINDINGS OF FACT

1.  A formal claim for a TDIU was received by VA on March 31, 2006.

2.  The evidence of record does not indicate any formal or informal claim for TDIU prior to March 31, 2006.  

2.  The initial evidence of unemployability due to service-connected disabilities was contained in a March 20, 2006 Gainesville VA Medical Center treatment record.  


CONCLUSION OF LAW

The criteria for an effective date of March 20, 2006, but no earlier, for a grant of TDIU have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.340, 3.341, 3.400, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO contacted the Veteran in May 2006 with a letter providing the required notice prior to initial adjudication in a January 2007 rating decision.  Additionally, the Veteran was represented by a certified Veterans' Service Organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and private treatment records have been obtained.  Although no TDIU examination was provided, none is required here:  VA provided the Veteran with medical examinations regarding the claims for increased evaluation in June 2006, and August 2009.  The VA has also provided the Veteran with VA examinations in connection with his claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and ischemic heart disease in December 2006, February 2009, and March 2012.  The Veteran has not alleged any deficiency in the RO's notice or assistance in developing his claim, and has not alleged any inadequacy in any of these VA examinations.  In fact, these examinations yielded the award of TDIU in the October 2009 rating decision on appeal, and new awards of service connection for PTSD and ischemic heart disease in March 2009 and June 2012, respectively.  Additionally, the Veteran has repeatedly noted that his desire is for an effective date of March 31, 2006; as the Board has found that evidence supports an even earlier date of medical evidence of unemployability, there is no prejudicial error to the Veteran in not obtaining a TDIU-specific examination. Thus, VA's duty to assist has been fulfilled.  

It is clear from a review of the Veteran's October 2009 notice of disagreement (NOD) and February 2012 substantive appeal that he was aware of the evidence necessary to establish an earlier effective date for his TDIU.  Therefore, there is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the Board.  A VLJ who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 496-97; 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned VLJ set forth the issue to be discussed at the opening of the hearing, and sought to identify pertinent evidence not currently associated with the claims folder.  The Veteran's representative requested to leave the record open for 30 days following the Hearing to submit additional medical evidence.  However, the Veteran did not use that opportunity following the hearing.  The undersigned VLJ also clearly explained that the determinative factor in this case was the latter of the date of claim or the date that entitlement arose.  The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  Specifically, the hearing focused on the Veteran's service-connected disabilities, and his date of last employment.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. at 492.  

Finally, the Board also finds that the AOJ has complied with the Board's April 2013 remand directives.  As discussed above, the Board remanded this case to afford the Veteran with a Videoconference Hearing in compliance with his request on his February 2012 substantive appeal.  Also as discussed above, the Veteran testified before the undersigned VLJ at an April 2014 Videoconference Hearing.  Therefore, the Board finds that the RO complied with the April 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


The Merits of the Claim

The Veteran has made clear in his October 2009 NOD and February 2012 substantive appeal that his sole contention is that the effective date of the award of TDIU should stem from his date of claim on March 31, 2006.  

The effective date of an award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, and an evaluation following such award, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Generally, a claim for TDIU is a claim for an increased rating.  Hazan v. Gober, 10 Vet. App. 511 (1997); cf., Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (stating that a TDIU request "involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation").  The Board finds that here, as the RO interpreted the claim for TDIU as in increased evaluation claim, an effective date for a TDIU award is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(o)(1).  Date of receipt generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  For VA medical facilities, the date of the actual treatment is accepted as the date of the claim.  38 C.F.R. § 3.157.

An exception to that general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that circumstance, the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  TDIU is granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Turning to the facts of this case, as of the Veteran's March 31, 2006 claim for TDIU (and based on later service-connected disabilities), service connection for the following disabilities was in effect: the residual disability of a gunshot wound to the left arm (70 percent), the residual disability of a compound comminuted fracture of the left humerus (40 percent), the residual disability of a shell fragment wound to the right forearm (noncompensable), a scar as the residual disability of in-service surgery to treat these wounds (noncompensable), and ischemic heart disease (100 percent initial evaluation and staged thereafter).  

By a January 2007 rating decision, the RO denied TDIU, service connection for PTSD, and increased evaluations for the Veteran's gunshot wounds, fractured left arm, shell fragment wounds, and residual scars.  The RO later granted service connection for PTSD in a March 2009 rating decision, with a 30 percent evaluation effective March 4, 2008.  Subsequently, the RO granted TDIU in the October 2009 rating decision on appeal.  In that decision, the RO assigned an effective date of March 4, 2008 for TDIU based on the addition of PTSD to his service-connected disabilities.  The Board notes that there is nothing in the claims file indicating that the Veteran's PTSD causes unemployability.  In addition, in a June 2012 rating decision, the RO awarded service connection for ischemic heart disease with a 100 percent rating effective March 20, 2006, a 60 percent rating effective July 01, 2006, a 10 percent rating effective May 22, 2009, and a 100 percent rating effective March 22, 2012.  

From the Veteran's August 9, 1971 separation from service to September 1, 1972, he was in receipt of a 100 percent pre-stabilization rating.  Thereafter, from September 1, 1972 to March 20, 2006, his combined rating was 80 percent.  From March 20, 2006 to July 1, 2006, the Veteran's combined rating was 100 percent.  From July 1, 2006 to March 4, 2008, his combined rating was 90 percent.  From March 4, 2008 to May 22, 2009, the Veteran's combined rating was 100 percent.  From May 22, 2009 to March 22, 2012, his combined rating was 90 percent.  Since March 22, 2012, the Veteran has been in receipt of a 100 percent combined evaluation.  Thus, the Veteran's combined evaluation has met the schedular requirements for TDIU throughout the appellate period.  See 38 C.F.R. § 4.16(a).

In his March 31, 2006 TDIU formal claim, the Veteran reported last working in November 2002 for the Georgia Department of Transportation.  He also stated that his service-connected gunshot and shell fragment wounds prevent him from working.  In support of this claim, he filed a September 2004 statement by a private physician indicating that he could return to work with restrictions, but not on regular duty.  

The Board finds that the appropriate effective date for the establishment of the Veteran's TDIU is March 20, 2006, which is prior to March 4, 2008.  First, the Board finds that March 31, 2006 is the date of claim.  Prior to that formal claim for TDIU, the Veteran had not contacted the RO since September 1999 when he was still working at the Georgia Department of Transportation.  The evidence does not indicate any statement that could be interpreted as a claim; indeed, the Veteran does not argue that he has filed an earlier informal claim.  Accordingly, there is no earlier claim.  

However, the Board finds that the record contains evidence from within the one year period preceding that formal claim, showing that it was factually ascertainable that the Veteran was unemployable due to service-connected ischemic heart disease.  See 38 C.F.R. § 3.400(o)(2).  The earliest medical evidence of unemployability is a March 20, 2006 treatment for chest pain assessed as an acute myocardial infarction.  Later, at the March 2012 VA examination the Veteran reported that difficulty breathing forces him to "give out."  The examiner noted this report of his symptoms, and offered the opinion that the Veteran's ischemic heart disease causes a functional impact on his ability to work.  Because March 20, 2006 is within the one year period preceding his March 31, 2006 date of claim, this is the earliest date that it was factually ascertainable that the Veteran was unemployable due to the service-connected disability of ischemic heart disease.  See 38 C.F.R. § 3.400(o)(2) 

Prior to March 20, 2006, the Veteran's only service-connected conditions were gunshot wounds, fractured left arm, shell fragment wounds, and residual scars.  While the Veteran met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) based on these disabilities alone, the evidence of record does not support that these disabilities rendered him unemployable.  The September 2004 private physician statement notes that the Veteran's limited use of his right upper extremity and both hands would prevent his return to regular work, but would not prevent working on restricted duty.  This is consistent with the August 2009 VA examiner's finding that the Veteran's service-connected scars present no limitations in usual daily activity or occupation.  

Accordingly, the date that unemployability due to service-connected disability became factually ascertainable, March 20, 2006, being within the one year period preceding the date of receipt of the Veteran's claim on March 31, 2006, is the appropriate effective date.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).



ORDER

An effective date of March 20, 2006, but no earlier, for the grant of TDIU is awarded.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


